BRETT, Judge.
 This is an original proceeding for writ of habeas corpus brought by John E. Burke, pro se, wherein he alleges he is illegally restrained of his liberty by the Warden of the Oklahoma State Penitentiary, by virtue of a judgment and sentence of the District Court of Haskell County, Oklahoma, of twenty five years upon his conviction by a jury on a charge of robbery in the first degree. He alleges the judgment and sentence to be void for identically the same reasons previously presented to this Court on a petition for writ of habeas corpus. In re Burke, Okl.Cr., 324 P.2d 285.
In Ex parte Mayfield, Okl.Cr., 322 P.2d 1073, 1074, it was held:
“This court is consistent in the rule that it will not entertain subsequent writs upon the same grounds and facts as related in prior application. Ex parte Davis, 74 Okl.Cr. 75, 123 P.2d 300; Ex parte Peaker, 87 Okl.Cr. 139, 194 P.2d 893.”
As above stated, the contentions herein presented being the same as this same petitioner has previously presented for our determination, the petition for writ of habeas corpus is accordingly dismissed.
POWELL, P. J., and NIX, J., concur.